DETAILED ACTION
This action is responsive to the following communications: Original Application filed on April 30, 2021, and the Preliminary Amendment filed on July 6, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0319403 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-44 are pending in this case. Claims 39-44 were added via the preliminary amendment. The Title of the Invention and paragraph 0100 of the Specification (as published) are amended herein via Examiner’s Amendment. Additionally, claims 42 and 44 are amended herein via Examiner’s Amendment. Claims 1, 7, 13, and 26 are the independent claims. Claims 1-44 are allowed.

Priority



The present application is a CONTINUATION of U.S. Patent Application No. 16/337,524, which was a National Stage Entry of PCT/US2018/018569, filed on February 18, 2018, which further claims the benefit of U.S. Provisional Patent Application No. 62/461,102, filed on February 20, 2017. The certified copy has been filed in parent Application No. 16/337,524.

Terminal Disclaimer
This application is subject to a Terminal Disclaimer. The terminal disclaimer filed on March 18, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,997,558, has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr. Roger Burleigh on March 17, 2022, with a follow up call on March 18, 2022.

The application has been amended as follows: 
The Title of the Invention is amended
Paragraph 0100 of the Specification (as published in U.S. Patent Application Publication No. 2021/0319403 A1) has been amended to address improper trademark usage.
Claim 42 is amended to address an incorrect dependency issue
Claim 44 is amended to address a clerical error in the claim’s preamble.

Please amend the Title of the Invention as follows:
DEVICES AND METHODS FOR CREATING A COLLABORATIVE VIRTUAL SESSION

Please replace paragraph 0100 of the Specification (as published in U.S. Patent Application Publication No. 2021/0319403 A1) with the following:
[0100] The client 800 includes an operating system 805 such as, without limitation, Microsoft.RTM. Apple.RTM. iOS. The experience may differ across the platforms, mainly based upon the compute and general processing unit ("GPU") resources of the respective hardware platforms. The client 800 may include a Unity 3D.RTM. platform 810 that provides a development platform with associated component software upon which most of the VR system is developed. The Unity 3D.RTM. platform 810 provides user interface ("UP") functionality including VR, 3D and 2D graphic engines, a physics engine (for component interaction), an animation engine, a lighting system, and a scripting functionality (C# language based). The Unity 3D.RTM. platform 810 also provides an add-on component structure including state machines, materials, object construction, avatar systems, etc. The Unity 3D.RTM. platform 810 also provides cross-platform development and targeting (Windows.RTM., Mac.RTM., Web, Android.TM., IOS).

Please amend claim 42 as follows:
Claim 42. (Examiner’s Amendment) The method recited in claim [[31]] 26, wherein said client device comprises a resource in a datacenter.

Please amend claim 44 as follows:
Claim 44. (Examiner’s Amendment) The method recited in claim 42, wherein said datacenter is remotely located from said coupler agent.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-44 are allowed, and renumbered as indicated in the accompanying Issue Classification Form.

The Examiner has carefully examined independent claims 1, 7, 13, and 26. The closest prior art references of record are U.S. Patent Application Publication No. 2012/0204118 A1 (hereinafter Lefar), U.S. Patent Application Publication No. 2014/0096036 A1 (hereinafter Mohler), U.S. Patent Application Publication No. 2009/0199090 A1 (hereinafter Poston), and U.S. Patent Application Publication No. 2014/0053086 Al (hereinafter Kim).

Claims 1, 7, 13, and 26 are patentable over Lefar, Mohler, Poston, and Kim, at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 7, 13, and 26:

For Independent claims 1 and 7:
exchange metadata between said first client device and said second client device, said metadata representative of said first entity and said second entity as a function of signals received from said first and second coupler agents, respectively, 
said metadata enables said first client device to locally instantiate a virtual representation of said second entity from a perspective of said first entity, as a function of received metadata representative of said second entity, in a locally instantiated public zone of a collaborative virtual room; 
said metadata enables said second client device to locally instantiate a virtual representation of said first entity from a perspective of said second entity, as a function of received metadata representative of said first entity, in a locally instantiated public zone of said collaborative virtual room.


For independent claims 13 and 26:
instantiate a virtual representation of a first entity associated with said client device in said locally instantiated virtual room; 
transmit metadata representative of said first entity to said second client device; 
receive metadata representative of said second entity from said second client device; 
instantiate a virtual representation of said second entity as a function of said received metadata, from a perspective of said first entity, in said locally instantiated virtual room.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173